Title: To Thomas Jefferson from Israel B. Parshall, 23 March 1804
From: Parshall, Israel B.
To: Jefferson, Thomas


          
            Sir/
            New York 23d March 1804
          
          I wrote your Excellency Some few days past and not having Recd an answer from You, I Presume you have not Recd. my letter, or Buss. of more Importance has Engaged Your Attention which has obliged Your Excellency To Neglect the Petition of a poor Mechanic—
          I will state the Bussiness to Your Excellency in as precise A manner as I can—viz—I Began the Bussiness in the Shoemaking Line Last Summer Just as the Epidemic began here, and as I was one of the Unfortunate persons Which were obliged to Remain in the City During Said Epidemic, and as my Wife and Self were both afflicted with the fever, we were Reduced To almost Nothing; as during that period no Bussiness was done of any Importance—What I have To Beg of Your Excellency is the Loan of Five hundred dollars at the Comman Interest of 7 pr. Cent Al. If your Excellency can Spare It I would not be averse To allowing you as much as you think It is worth To Your Excellency If You can anyways Spare this Sum You will be So good as To appoint Some person in this City To Receive at Bill of Sale of all the Property I May have at the Expiration of 2 Years (the time I would  Your Excellency To hire it To me) as I would wish To Secure you as much as I can (as You are A Stranger To Your petitioner) I would wish Your Excellency To give me an answer To This Petition as Soon as Is Convenient To Your Excellency—
          By doing Which you will forever Oblige Your most obdt. Servt.
          
            Israel B. Parshall
          
        